BUEGESS, J.
This is a suit in equity by which plaintiff seeks to have certain deeds to land in Eeynolds county set aside and for naught held.
Plaintiff in her petition states that she is now, and at all times mentioned in the petition was, a married woman and a resident of the State of Ohio. That on October 21, 1880, she purchased from one M. C. Parker the following-described land, situated in the county of Eeynolds, in the State of Missouri, to-wit: The southwest quarter of section 3 and the southeast quarter of section 4, all in township 31 north, of range 2 west, of the fifth principal meridian in Missouri; that the deed from said Parker to her was duly filed on March 21, 1881, in the office of the recorder of deeds of said county, and is recorded in Deed Book 11, at page 217; that plaintiff, from the date of her *278said purchase, has continued to he the owner and in the legal possession of all of said land, and has paid all of the taxes on the same except for the year 1892, when the taxes thereon were paid by some person to her unknown, hut without her knowledge or consent.
“The plaintiff is informed and charges the fact to he that defendants set up some title or claim of ownership in and to said lands antagonistic to the right and claim of the plaintiff, and have caused to he placed on the deed records of said county a quitclaim deed to said lands from one W. S. Worley, purporting to have been executed on the 29th day of April, 1903, hut not filed for record until the 18th day of January, 1905, and which is recorded in hook 38, at page 48, of the deed records of said county, and plaintiff avers that, the pretended title of the defendants to said land originated in a tax deed executed by R. Piles, sheriff of Reynolds county, dated May 29, 1899', filed for record June 1, 1899, and recorded in hook 21, at page 106, of the deed records of said county, which deed purported to convey said land to W. S. Worley, the grantor of defendants as aforesaid, and defendants have, thereby, the only title or pretended title to said lands adverse to the. plaintiff, who is the real owner of said lands in the fee simple.
“Plaintiff avers that said tax deed so executed and recorded as aforesaid conveyed no title, and is invalid in law; that the pretended judgment for taxes, upon which a special execution issued, by virtue of which said land was sold and deed executed was irregular, illegal, void, and of no effect as to this plaintiff and her title to said land; that there was no legal service on the plaintiff in said tax suit, and plaintiff had no knowledge thereof, or of the subsequent proceedings therein, or of the execution of the said deeds until the first day of August, 1905, when she employed counsel to institute this suit.
*279“Plaintiff further alleges that service was attempted to be had on her in said tax suit by publication in a newspaper published in said Reynolds county ; but she avers that such publication was illegal and void, and did not comply with the provisions of the statute in such cases made and provided; that the petition filed in said suit contained no allegation, nor was any affidavit filed in said suit containing allegations, sufficient in law to authorize a legal publication against the plaintiff as a non-resident of Missouri, so as to confer jurisdiction on said court to render any judgment therein.
“Plaintiff further avers that the taxes for the year 1886, being the year for which said suit for taxes was instituted, were paid by plaintiff herein long prior to the filing of said suit, and that no taxes were at that time due and unpaid; that the said taxes for the year 1886 were neither assessed to her nor to the patentee as required by law, although she was the record owner thereof, as hereinbefore stated.”
The petition contains the further averments: “That the petition in said tax suit was wholly insufficient to authorize the court to render any judgment thereon; that the said publication was wholly insufficient to confer jurisdiction on said court; that the ‘defendants’ pretended title dates back more than ten years before the commencement of this suit, that neither the defendants nor their grantors ever had possession of said land or ever exercised any ownership over same, and they are now barred from claiming the title thereto under said tax deed and quitclaim deed, but same constitutes a slander and cloud on plaintiff’s title thereto, which in equity and good conscience ought to be removed.”
Plaintiff prays the court to order and decree that said sheriff’s deed to W. S. "Worley and the quitclaim deed from said W. S. Worley to the defendants be *280set aside and for naught held, and for general relief.
The defendants’ answer was a general denial of each and every allegation and averment in the petition contained.
It was agreed by the parties, by stipulation filed, that the title to the land in question had emanated from the United States government and that both plaintiff and defendants claimed through R. D. Freer as the common source of title.
To maintain the issues on her part plaintiff offered and introduced in evidence a warranty deed, dated October 21, 1880, from M. 0. Parker and Ellen Parker, his wife, to plaintiff, conveying to her the lands in controversy, said deed being recorded in the recorder’s office of Reynolds county on the 24th day of March, 1881.
There was then read in evidence the depositioh of plaintiff, wherein she stated that she was the grantee named in said deed, and that she had not, by deed of conveyance or otherwise, transferred or relinquished her title to said premises; that she had no knowledge prior to August, 1905, of a suit for taxes against said property ever having been begun or prosecuted, or of the execution of a tax deed by the sheriff of Reynolds county conveying the property to any person; that she, through her husband, C. F. Sanzenbacher, who transacted all business in connection with this real estate for her, paid the taxes thereon for the year 1886, and that he did this by her verbal authority. She further stated that she had never had in her custody or possession a deed executed by R. I). Freer conveying the property to M. C. Parker. Plaintiff’s husband also testified that he never saw or knew anything about any deed from R. D. Freer to M. C. Parker.
Frank W. Freer testified for the plaintiff that he was a son of R. D. Freer, who died on July 21, *2811884, leaving four children; that his father did not, so far as he knew, own any land in Missouri at the time of his death; that none of the heirs of his father had paid any taxes on land in Missouri, and that neither he nor any of the heirs made any claim of ownership to the land deeded by his father, R. D. Freer, to M. 0. Parker.
Plaintiff next read in evidence the record of a warranty deed, dated January 4, 1879, executed by R. D. Freer and wife, conveying the property in controversy to M. 0. Parker; also a deed of quitclaim from the heirs of R. D. Freer to the plaintiff, quit-claiming to her all their right and title in and to said property, said deed being executed November 27, 1905.
Plaintiff also introduced and read in evidence tax receipts showing that she or her husband, C. F. Sanzenbacher, had paid the taxes on said land from the year 1881 to 1905, excepting the year 1892.
Defendants on their part introduced a sheriff’s deed, dated May 28, 1889, purporting to convey said land to W. S. Worley, the purchaser thereof at a sheriff’s sale, said sale being made under an execution based upon a judgment rendered against Pauline Sanzenbacher and R. D. Freer for taxes due upon said land for the year 1886. Defendants also introduced a quitclaim deed to said land dated April 29, 1903, from W. S. Worley to the defendants.
In rebuttal, plaintiff introduced the original petition, taxbill, order and proof of publication in the suit wherein the aforesaid judgment for taxes was rendered against plaintiff and R. D‘. Freer.
The court found in favor of the plaintiff, and rendered judgment as follows: “That the judgment and execution which constituted the foundation for said tax deed were void, and that the court rendering said judgment had no jurisdiction to render said judgment, but that said deed and claims of defend*282ants constitute a cloud on the title of the plaintiff herein to said lands which in equity and good conscience ought not to be, and the court doth thereupon order, adjudge and decree that said deed from Pauline Sanzenbaeher and R. D. Freer, by R. Piles, sheriff of Reynolds county, Missouri, as aforesaid, to W. S. Worley, and said quitclaim deed from W. S. Worley to the defendants herein, each be and they are hereby set aside and for naught held, and that the plaintiff recover of defendants her costs and charges in this behalf expended and that she have execution therefor.” In due time defendants filed a motion to set aside the finding and judgment of the court and to grant them a new trial, also motion in arrest of judgment, both of which having been overruled, defendants appealed to this court.
It is claimed by defendants that the court admitted illegal, incompetent and irrelevant testimony offered by plaintiff, which did not tend to prove any issue made by the pleadings, and that in this the court erred, as well as in deciding and adjudging that the judgment and execution which constituted the foundation for the tax deed in question were void. It will be observed that defendants fail to point out what particular evidence was improperly admitted by the court, and the objection is entirely too general. Nor do we think it material, the case having been tried by the court. As to whether the court erred in rendering judgment for plaintiff will be decided later.
Defendants insist that the court erred in holding that the court which rendered judgment in the tax proceeding had no jurisdiction of that case and that said judgment was void.
We think that the proceedings in the tax suit were in substantial compliance with the law governing the collection of back taxes upon land and the enforcement of the payment of same by suit. Most of the objections urged by plaintiff against that judgment *283are immaterial, and point to mere irregularities not going to the jurisdiction of the court. The court rendering the judgment in the tax proceeding, we find, had jurisdiction of the case, and its judgment cannot be attacked collaterally as is sought to be done by this suit. [State v. Wear, 145 Mo. 162; Lovitt v. Russell, 138 Mo. 474; Estes v. Nell, 140 Mo. 639; Chrisman v. Divinia, 141 Mo. 122.]
The land was sufficiently described in the tax proceeding, and the suit was in no way affected by the fact that R. D. Freer was dead at the time of the commencement of said suit, he having had no interest in the result. Mrs. Sanzenbacher was the sole owner of the land, and the only necessary party defendant. In no event could a personal judgment for the taxes have been rendered against her husband, and it was unnecessary to make him a defendant with her.
The record shows a sufficient acknowledgment of the sheriff’s deed to the land, but it also shows that the southwest quarter of section 3, township 31, range 2, was not sold by the sheriff under and by virtue of the judgment, and said quarter section still remains the property of the plaintiff in this suit, subject to its proportion of the judgment for said delinquent taxes for the year 1886. The conclusion reached makes it unnecessary to pass upon the sufficiency of the petition, but in order that it may be amended and made more definite and certain, the judgment is reversed and the cause remanded.
All concur.